*455Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered October 23, 2002, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Despite the defendant’s contention to the contrary, he was not deprived of his right to testify before the grand jury as a result of the prosecutor’s interruptions during his grand jury appearance, since the prosecutor simply prevented him from testifying on a variety of topics that were not relevant to the facts of this case or the grand jury’s investigation (see People v Smith, 199 AD2d 348 [1993], affd 84 NY2d 998 [1994]; People v Valvano, 186 AD2d 769 [1992]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. S. Miller, J.P., Schmidt, Mastro and Fisher, JJ., concur.